Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and IDS, filed 3/09/22 are acknowledged.  

2.   Claims 7, 9, and 10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 3, 5, 6, 14, 15, and newly added Claims 21-29 are under examination.

3.   In view of Applicant’s amendment the objection to the title has been withdrawn.

4.   In view of Applicant’s amendment the previous rejections under 35 U.S.C. 112(b), 35 U.S.C. 112(a), and 35 U.S.C. 102 have been withdrawn.

5.   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.   Claims 1, 3, 5, 6, 14, 15, and newly added Claims 21-29, stand/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

As set forth previously, the claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES), and recite nature-based products (a protein).  Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.

The claims recite a natural phenomenon, i.e., an extract of dust mite proteins, without significantly more. 

This judicial exception is not integrated into a practical application.  Courts have held that naturally occurring products, and some man-made products, that are essentially no   see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES).  The claims encompass a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, and the claims are directed to an exception (Step 2A, Prong 2: YES).  The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims simply do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A claim directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). Thus, the claims are not eligible under 35 U.S.C. 101.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments filed 3/09/22 have been fully considered but are not found persuasive.  Applicant argues that by enriching the composition of the claims said composition is no longer a natural product.

The composition, while enriched for larger proteins, still comprises naturally occurring proteins.  Also note that the “pharmaceutically acceptable carrier” or “aqueous buffer” of the newly added claims can also comprise a natural product.

7.   The following rejection was necessitated by Applicant’s amendment.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   Claims 1, 3, 5, 6, 14, 15, and newly added Claims 21-29,  are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 02/22807 (of record).

WO 02/22807 teaches a Der f15 and Der f18 D. farinae mite allergen extract for veterinary use (and thus, a pharmaceutical composition or vaccine), said extract comprising proteins of greater than 60 kD being enriched for Der f15 and Der f18 (and thus, inherently having lower levels of the smaller Der f1 and Der f2) (see particularly page 2, lines 8-12; page 5, line 4 – page 6, line 6, and Example 1).  Note that the process of making does not add patentable weight absent of a showing that said process produces a different product.  There is no such showing in the instant specification.  The reference further teaches liquid, aqueous and saline formulations (see particularly the paragraph spanning pages 60-61).  The method of the reference encompasses a D. farinae mite extract prepared by a run through a size exclusion column to remove the lower molecular weight Der f1 and Der f2 proteins, would meet the claimed limitations, i.e., essentially all of the smaller proteins would be removed leaving significantly more of the larger Der f15 and Der f18 proteins.

The reference fails to teach the specific extract conductivity of the claims and the concentrations of Claims 5, 21, and 25.

However, it would have been prima facie obvious to purify the extract as much as possible given the disclosed use in therapeutic applications.  Further, note that the optimization of dosages/concentrations would have been prima facie obvious to one of ordinary skill in the art at the time of filing:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1, 3, 5, 6, 14, 15, and newly added Claims 21-29,  are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In Claim 1:
“A veterinary mite allergen extract derived from Dermatophagoides farinae, comprising allergens Der f 15, Der f 18, or both Der f 15 and Der f 18, wherein the veterinary mite allergen extract is obtained by:
a) contacting Dermatophagoides farinae whole bodies with an aqueous buffering agent to produce a mixture of allergens dissolved in a liquid phase and a solid phase comprising a non-allergenic residue;
b) subjecting the mixture to a separation step to isolate the allergens dissolved in the liquid phase to produce a crude allergen extract:

d) repeating step c) at a temperature of 3—5°C until the crude allergen extract has conductivity of below 1050 µS/cm to thereby obtain the veterinary mite allergen extract: wherein the veterinary mite allergen extract is enriched with proteins with molecular weights greater than 50 kDa relative to a reference extract of Dermatophagoides farinae obtained by:
a) contacting Dermatophagoides farinae whole bodies with an aqueous buffering agent to produce a mixture of allergens dissolved in a liquid phase and a solid phase comprising a non-allergenic residue;
b) subjecting the mixture to a separation step to isolate the allergens dissolved in the liquid phase to produce a crude allergen extract:
c) subjecting the crude allergen extract to a low molecular fraction removal step to remove molecules having a size of less than 3 kDa; and
d) repeating step c) at a temperature of 3—5°C until the crude allergen extract has conductivity of below 1050 µS/cm to thereby obtain the reference extract.”

B) In Claims 3 and 5, the “reference extract” of the claims is not found in the specification.

C) In Claims 21, 22, and 25, the concentrations recited therein are not found in the specification.  The conductivity of Claim 25 is not found in the claimed context.

Applicant has failed to cite any support for the new limitations and none has been found.

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 3/24/22
Primary Examiner
Technology Center 1600